UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
GLYNN DALE SISTRUNK, ET AL. CIVIL ACTION NO. lS-cv-OS 16
VERSUS JUDGE ELIZABETH FOOTE

GREGORY LAMAR HADDOX, ET AL. MAGISTRATE JUDGE HORNSBY

0 R D E R
For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, including the Written
objections filed, and concurring With the findings of the l\/lagistrate Judge under the
applicable laW;
lt is ordered that Gregory Lamar HaddoX’s Motion for Sanctions (Doc. 22) is
denied.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the / j% day

Of H/><,/\ &/2019.

ELIZ ETH E. FooTE //
UNITED sTA s DIsTRIgI/FUDGE

 

